Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherrer 7,827,752.   As to claim 1, Scherrer discloses, Figs. 1-4, 5, 7, 9 and 10 for example, a concrete form assembly comprising:
a. first locking member 20/22 having an inner plate 26, an outer plate 25, a plurality of struts 28 extending between the inner plate and the outer plate and holding the inner plate and outer plate in spaced relation relative to each other, a plurality of teeth 42, 44 projecting from a first surface of the inner plate and arranged in two rows each having opposing ends and separated from each other by a space, each of said plurality of teeth having a recess open toward the space and an inside surface; and
b. a tie 60 comprising a first rail 70 having a first rail member 82, a second rail member 80, a connecting member 66, and locking tabs 90, 92, wherein the rail is adapted to permit the connecting member to slide through the space while the first rail member slides through and is captured by the recesses of the teeth and the second rail member slides across the inside surfaces of the teeth, (inside surface is where 82 meets 42 in Fig. 10), wherein said locking tabs are adapted to engage the opposing ends of the two rows.
As to claims 6-8, 11 and 12, Scherrer discloses, Figs. 1-4, 5, 7, 9 and 10 for example, a concrete form assembly comprising: 
	a. first and second locking members 20, 22, each of said first and second locking members having: (i) an inner plate 26, (ii) an outer plate 25, (iii) a plurality of struts 28 extending between the inner plate and the outer plate and holding the inner plate and outer plate in spaced relation relative to each other, (iv) a plurality of teeth 42, 44 projecting from a first surface of the inner plate and arranged in two rows each having opposing ends and separated from each other by a space, each of said plurality of teeth having a recess open toward the space and an inside surface; and
	b. a tie 60 comprising first and second rails 70, 72 connected and held in spaced, parallel relation to each other by at least one bridging member 66, each of said first and second rails having: (i) a first rail member 82, (ii) a second rail member 80, (iii) a connecting member 66, and (iv) locking tabs 90, 92 at opposing ends of the rail, wherein the tie is adapted to be coupled to the first locking member by aligning the first rail with the first locking member, sliding the connecting member of the first rail through the space of the first locking member while sliding the first rail member of the first rail through the recesses of the teeth of the first locking member and the second rail member of the first rail across the inside surfaces of the teeth of the first locking member, (inside surface is where 82 meets 42 in Fig. 10), until the locking tabs of the first rail engage the opposing ends of the rows of teeth of the first locking member.
As for each of claims 3, 4, 5, 9, 10, the form assembly, (locking member and tie), of Scherrer can and may be utilized with one or more insulative panels in a manner suggested/intended by the language of each of claims 3, 4, 5, 9 and 10 with the language of each of claims 3, 4, 5, 9 and 10 directed to an intended use or desired assembly.
Claim 17. The first locking member 20 and the second locking member 22 are interchangeable.
Claim 18. The first locking member 20 and the second locking member 22 are reversable vertically.
Claim 19. The tie 60 is reversable both horizontally and vertically.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherrer 7,827,752 in view of Marshall et al. 8,037,652.   To have formed the anchors and ties of Scherrer from a plastic material thus affording use of a lightweight and durable material within the form assembly, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Marshall et al. as at col. 5, lines 26-27 and col. 6, lines 63-65.
	
Allowable Subject Matter
Claims 2, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                          /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              






























MS
September 20, 2022